Citation Nr: 1818293	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  11-15 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for left knee degenerative joint disease (DJD) prior to January 3, 2011, and in excess of 10 percent thereafter. 

2.  Entitlement to a compensable rating for right knee DJD prior to April 10, 2017, and in excess of 10 percent thereafter. 

3.  Entitlement to a compensable rating for left ankle sprain with DJD prior to January 3, 2011, and in excess of 10 percent thereafter. 

4.  Entitlement to a compensable rating for right ankle sprain with DJD prior to January 3, 2011, and in excess of 10 percent thereafter. 

5.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with hiatal hernia prior to June 10, 2014, and in excess of 10 percent thereafter.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to September 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

The Veteran was scheduled for a videoconference hearing in December 2017; however, the Veteran subsequently withdrew his request for a hearing.  See December 2017 statement.  As such, there are no pending hearing requests at this time. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the evidence suggests that the Veteran may be unemployable as a result of his service-connected disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the rating period prior to January 3, 2011, the Veteran's left knee DJD disability was confirmed by X-ray and was productive of pain and some limitation of motion during flare-ups.   

2.  For the rating period prior to April 10, 2017, the Veteran's right knee DJD disability was confirmed by X-ray and was productive of pain and some limitation of motion during flare-ups.   

3.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 105 degrees, without lateral instability or recurrent subluxation.

4.  For the entire rating period on appeal, the Veteran's right knee disability has been manifested by normal extension, with flexion, at worst, to 120 degrees, without lateral instability or recurrent subluxation.

5.  For the rating period prior to January 3, 2011, the Veteran's right and left ankle DJD disabilities were confirmed by X-ray and were productive of pain and some limitation of motion during flare-ups.   

6.  For the rating period beginning January 3, 2011, the Veteran's right and left ankle DJD disabilities most closely approximate marked limitation of ankle motion, without demonstration of functional impairment comparable to ankylosis.

7.  For the entire rating period on appeal, the Veteran's GERD with hiatal hernia has been manifested by recurrent epigastric distress with symptoms of pyrosis, regurgitation, substernal pain, and reflux, but it has not been shown to be productive of considerable impairment of health.




CONCLUSIONS OF LAW

1.  For the rating period prior to January 3, 2011, the criteria for a 10 percent rating, but no higher, for the left knee disability have been met.  38 C.F.R. §§ 1155, 5107, 7104 (2017); 38 C.F.R. §§ 3 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

2.  For the rating period beginning January 3, 2011, the criteria for a rating in excess of 10 percent rating for the left knee disability have not been met.  38 C.F.R. 
§§ 1155, 5107, 7104 (2017); 38 C.F.R. §§ 3 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

3.  For the rating period beginning April 10, 2017, the criteria for a rating in excess of 10 percent rating for the right knee disability have not been met.  38 C.F.R. 
§§ 1155, 5107, 7104 (2017); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

4.  For the rating period prior to April 10, 2017, the criteria for a 10 percent rating, but no higher, for the right knee disability have been met.  38 C.F.R. §§ 1155, 5107, 7104 (2017); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

5.  For the rating period prior to January 3, 2011, the criteria for a 10 percent rating for the right ankle disability have been met.  38 C.F.R. §§ 1155, 5107, 7104 (2017); 
38 C.F.R. §§ 3 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2017).

6.  For the rating period beginning January 3, 2011, the criteria for a 20 percent rating, but no higher, for the right ankle disability have been met.  38 C.F.R. 
§§ 1155, 5107, 7104 (2017); 38 C.F.R. §§ 3 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

7.  For the rating period prior to January 3, 2011, the criteria for a 10 percent rating for the left ankle disability have been met.  38 C.F.R. §§ 1155, 5107, 7104 (2017); 
38 C.F.R. §§ 3 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2017).

8.  For the rating period beginning January 3, 2011, the criteria for a 20 percent rating, but no higher, for the left ankle disability have been met.  38 C.F.R. §§ 1155, 5107, 7104 (2017); 38 C.F.R. §§ 3 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

9.  For the rating period prior to June 10, 2014, the criteria for a 10 percent rating, but no higher, for GERD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).

10.  For the rating period beginning June 10, 2014, the criteria for a rating in excess of 10 percent rating for GERD with hiatal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


General Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

Laws and Analysis for Bilateral Knee Disability

By way of procedural background, the Veteran was granted service connection for right and left knee patellar tendinitis with strain in a January 2007 rating decision.  The Veteran filed a Notice of Disagreement (NOD) in September 2007 with the noncompensable ratings assigned in the January 2007 rating decision.  VA issued a Statement of the Case (SOC) in April 2008; however, the Veteran did not file a timely substantive appeal.  As such, the January 2007 rating decision became final.  In a correspondence dated in September 2008, the Veteran filed a statement in lieu of a VA Form 9.  The AOJ properly notified the Veteran that his September 2008 correspondence (claimed to be a substantive appeal) was untimely submitted and informed the Veteran that his correspondence would be accepted as a new claim for increased benefits.  

Thereafter, in April 2009 and November 2009 rating decisions, the AOJ continued the noncompensable ratings for the Veteran's bilateral knee disabilities.  The Veteran filed a NOD in February 2010.  In an April 2011 rating decision, the AOJ granted a 10 percent rating for left knee DJD effective January 3, 2011.  A SOC was also issued in April 2011, which continued the noncompensable rating for the Veteran's right knee disability.  A timely substantive appeal was received in June 2011.  In April 2017, the AOJ granted a 10 percent rating for the Veteran's right knee disability effective April 10, 2017.  The case was subsequently certified to the Board.  

For these reasons, the Board will consider whether a compensable rating for left knee DJD prior to January 3, 2011, and in excess of 10 percent thereafter is warranted, and whether a compensable rating for right knee DJD prior to April 10, 2017, and in excess of 10 percent thereafter is warranted. 

The Veteran's right and left knee disability has been rated under the provisions of 38 C.F.R. § 4.71a, under Diagnostic Code 2010-5260 for painful motion. 

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

The relevant evidence of record includes a January 2009 VA examination.  During the evaluation, the Veteran reported having pain in his knees approximately 70 to 80 percent of the time.  He also reported locking, stiffness, swelling, and giving way.  The Veteran reported that sitting required him to change positions and he was unable to run or climb stairs.  Flare-ups occurred on an activity-dependent basis almost every day and lasted a few hours.  Upon range of motion testing, flexion was to 140 degrees and extension was to 0 degrees bilaterally.  There was no reduction in range of motion against resistance or with repetition.  There was also no evidence of instability in either knee.  X-rays revealed mild degenerative changes in the left knee.  Right knee x-rays were normal. 

During a January 3, 2011 VA examination, the Veteran reported being limited to waking 30 minutes due to knee pain.  Pain on the left was constant at 6/10 with a stabbing sensation even while sitting.  There was no swelling, but stiffness was present throughout the course of the day.  The Veteran indicated that his left knee felt unstable when standing.  Right knee pain was a 4/10.  There was occasional stiffness in the right knee and a sense of instability, but no giving way.  The Veteran indicated that he used knee braces and had no particular flares of knee pain that lasted anything beyond a couple of hours at a time.  Upon physical examination of the left knee, there was no effusion and the McMurray, Lachman, and anterior drawer tests were negative.  There was some increased medial lateral laxity especially compared to the right side.  Left knee range of motion testing showed flexion to 105 degrees, extension to 0 degrees.  Regarding the right knee, there was no effusion and the McMurray, Lachman, and negative anterior drawer tests were negative.  There was no medial or lateral laxity noted.  Right knee range of motion testing showed flexion limited to 120 degrees and extension to 0 degrees.  The examiner further indicated that there was no other change in active or passive range of motion following repetitive testing against resistance with no additional loss of range of motion observed for the bilateral ankles or knees due to painful motion, weakness, impaired endurance, or instability.  The examiner diagnosed the Veteran with left knee degenerative joint changes without instability and right knee patellar tendinitis without instability.

The Veteran was afforded another VA knee examination in April 2017.  During the evaluation, the Veteran used a cane to assist with ambulation due to his left knee disability.  The Veteran reported of recurring, daily left and right knee pain that he
noted was aggravated by prolonged standing and prolonged walking.  He denied locking of the left or the right knee.  No specific flare-ups were reported.  Range of motion testing showed flexion limited to 120 degrees and extension to 0 degrees in both knees.  There was objective evidence of pain on weight bearing on the left, but not the right knee.  There was no additional functional loss or range of motion after three repetitions for either knee.  There was also no ankylosis of either knee.  The examiner indicated that the Veteran did not have lateral instability, recurrent subluxation, and a history of recurrent effusion in either knee.  The Veteran also did not have a meniscal condition.  X-rays revealed arthritis in both knees.

Regarding the right knee, the Board finds that a 10 percent rating is warranted for the rating period prior to April 10, 2017 based on painful limitation of motion in flexion.  Notably, the VA examinations discussed above showed no evidence of arthritis in the right knee prior to the April 2017 VA examination report.  Therefore, evaluation under Diagnostic Codes 5003 or 5010 is inappropriate.  However, the record does reflect that the Veteran often experienced painful motion on examination and some reduction in range of motion in flexion.  The provisions of 38 C.F.R. § 4.59 (2017), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The VA examinations discussed above indicated that the Veteran had pain on range of motion testing in flexion in the right knee.  He also reported increased pain with prolonged walking, sitting, and stair climbing. Under Burton, even if there is no arthritis, but there is functional impairment due to painful motion, a minimum 10 percent rating is warranted.  Thus, due to the Veteran's painful motion in his right knee, a 10 percent rating is warranted for limitation of motion under DC 5260.  See VAOPGCPREC 9-98; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).

Further, the Board finds that a 10 percent rating for the left knee for the rating period prior to January 3, 2011 is also warranted.  As shown during the January 2009 VA examination, the Veteran was diagnosed with mild degenerative changes in the left knee.  He also reported pain in his knees approximately 70 to 80 percent of the time and stated that he had stiffness, swelling, and giving way.  The Veteran reported that sitting required him to change positions and he was unable to run or climb stairs.  Flare-ups occurred on activity-dependent basis almost every day and lasted a few hours.  As such, because the Veteran was diagnosed with arthritis and had limitation of motion and pain in the left knee during flare-ups, he is entitled to a 10 percent rating. 38 C.F.R. § 4.71a , Diagnostic Code 5003. 

Next, the Board finds that the Veteran's right and left knee disabilities do not more nearly approximate a rating in excess of 10 percent for the entire rating period on appeal.  Under the criteria of Diagnostic Code 5260, the Veteran never demonstrated the functional equivalent of flexion limited to 30 degrees in either knee in order to warrant a higher disability rating under these criteria.  Throughout the appeal period, he maintained flexion to, at worst, 120 degrees in the right knee and 105 degrees in the left knee and, while the Veteran complained of pain and other symptoms, they did not affect his functional ability to flex both of his knees in excess of 30 degrees.  The VA examination reports revealed that, following repetitive movement, the Veteran maintained flexion in excess of 30 degrees of each knee.  The Veteran has reported that he experienced flare-ups that he described as limiting his ability to walk distances.  However, he has not asserted, and there is no other evidence to suggest, that these flare-ups caused flexion to be functionally limited to 30 degrees or less in either knee.  As such, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted for either knee.

Furthermore, there is no evidence of ankylosis, impairment of the cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum. With regard to other impairment of either knee, the VA examinations discussed above indicated no presence of subluxation or instability of either knee.  The Veteran has reported giving way and instability.  However, on examination, instability of either knee was not demonstrated.  The Veteran has not described any specific incidents of falls or subluxations.  As such, the Board concludes that the preponderance of the evidence is against a finding that either of the Veteran's knee disabilities is manifested by recurrent subluxation or lateral instability, and higher evaluations than those already assigned are not warranted.  In sum, the Board finds that the medical evidence prepared by a skilled professional is more probative and credible than the contradicted lay evidence.  Similarly, there is no evidence of limitation of extension.

For these reasons, the Board finds that higher ratings in excess of 10 percent of the Veteran's right and left knee disabilities are not warranted for the entire initial rating period on appeal.

Bilateral Ankle Disability

The Veteran was initially granted service connection and awarded a noncompensable rating for a right and left ankle sprain in a January 2007 rating decision.  Following, the Veteran's claim for an increased rating in September 2008, the RO continued the noncompensable ratings in an April 2009 rating decision.  The Veteran appealed the September 2008 rating decision.  In a subsequent April 2011 rating decision, the RO granted 10 percent ratings for the Veteran's ankle disabilities effective January 3, 2011.  Accordingly, the Board will consider whether a compensable rating is warranted for the Veteran's ankle disabilities prior to January 3, 2011, and whether a rating in excess of 10 percent is warranted thereafter.

The Veteran contends that his bilateral ankle disability is more severe than what is contemplated by the currently assigned ratings.  The ankle disabilities have been rated under DC 5010-5271 for limitation of motion of the ankle.

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased rating.  38 U.S.C. 
§ 7104; 38 C.F.R. §§ 4.2, 4.6.

The evidence includes a January 2009 VA examination.  During the evaluation, the Veteran reported that he had constant pain with stiffness, swelling, but no instability.  The severity of his symptoms was noted to be a 5-6 out 10, with 10 being the most severe symptoms.  Daily activities were noted to be impaired in that the Veteran's standing and walking were limited to 15-20 minutes.  He also reported that he could not run.  Flare-ups were noted to occur every day and lasted a couple of hours.  Examination of both ankles revealed no redness, increasing local heat, swelling, or tenderness.  Dorsiflexion was from 0 to 20 degrees bilaterally, and flexion was from 0 to 45 degrees.  Post range of motion testing did not reveal tenderness, swelling, stiffness or any other abnormality.  X-rays revealed mild degenerative changes bilaterally.

During a January 2011 VA examination, the Veteran reported having bilateral ankle pain that was described as a 3-4 out of 10.  He also reported having stiffness in his ankles in the morning.  No flare-ups were reported in the last year; however, the Veteran indicated that his left ankle was unstable, which had resulted in falling even while walking on even surfaces.  Upon physical examination, there was no edema. There was atrophy of the EDB (extensor digitorum brevis muscle) bilaterally.  The examiner also noted some slight lateral joint line tenderness, but a negative
anterior drawer.  Range of motion for the right ankle revealed dorsiflexion to 0 degrees and plantar flexion to 45 degrees.  On the left, dorsiflexion was limited to 5 degrees and plantar flexion was limited to 35 degrees.  Following repetitive use testing, dorsiflexion on the right was limited to 5 degrees, and limited to 5 degrees on the left.  Again on repetitive use testing, plantar flexion was limited to 30 degrees on the right, and 45 degrees on the left.  The Veteran was noted to be able to toe walk, heel walk, and tandem gait heel to toe.  The examiner diagnosed the Veteran with right ankle sprain with DJD and limited dorsiflexion range of motion, and left ankle sprain with DJD and impaired dorsiflexion range of motion. 

The Veteran was most recently afforded a VA examination in April 2017.  The examiner noted that the Veteran ambulated with a cane on the right side and was observed to be experiencing mild limping as result of a left knee dysfunction.  The Veteran reported that both the left and right ankle continued to remain problematic with reoccurring daily pain that was aggravated by standing and by prolonged walking.  The Veteran denied the use of braces, splints, or prosthetic devices for the left or right ankle condition.  The bilateral ankle disability was noted by the Veteran to affects his day-to-day activities by inhibiting activities such as hunting and hiking.  No flare-ups were reported.  Upon range of motion testing of the right and left ankle, dorsiflexion was limited to 5 degrees and plantar flexion was limited to 40 degrees.  There was pain in dorsiflexion, but not with weight bearing.  Upon repetitive use testing, there was no additional loss of function or range of motion.  There was no reduction in muscle strength or muscle atrophy.  The Veteran also did not have ankylosis of either ankle.  The examiner further noted that ankle instability or dislocation was suspected, but indicated that the anterior drawer test and the talar tilt test were both negative.  The examiner noted that left and right ankle disabilities likely inhibited activities requiring prolonged standing and/or prolonged walking.

Upon review of all evidence of record, lay and medical, the Board finds that a 10 percent rating is warranted for both right and left ankle disabilities for the rating period prior to January 3, 2011.  Throughout the course of the rating period on appeal, both prior to and after January 3, 2011, the Veteran has been found to have DJD of the ankles, albeit mild.  Further, the Veteran has reported pain, stiffness, and some limitation of motion in both ankles.  As such, the Veteran is entitled to a 10 percent rating for arthritis (i. e., DJD) with evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board however finds that a rating in excess of 10 percent is not warranted for either ankle prior to January 3, 2011.  In this regard, the evidence demonstrates that the Veteran reported pain, stiffness and some impairment in walking; however, his range of motion was normal during the January 2009 VA examination.  The remaining evidence of record prior to January 3, 2011 does not indicate that the Veteran's right and left ankle disabilities more nearly approximated "marked" limitation of motion as contemplated by a 20 percent rating under DC 5271. 

Nonetheless, beginning January 3, 2011, the Board finds that a rating of 20 percent for the right and left ankle disabilities is more nearly approximated.  Based on the above, the Veteran's right and left ankle disabilities have manifested, at worst, dorsiflexion to 0 degrees (20 degrees is normal) on the right.  See January 2011 VA examination.  On the left, dorsiflexion was manifested, at worst, to 5 degrees.  See January 2011 and April 2017 VA examination reports.  This range of motion testing represents loss of more than half of his dorsiflexion.  Normal dorsiflexion is 20 degrees.  38 C.F.R. § 4.71, Plate II. 

Moreover, beginning January 3, 2011, the Veteran's plantar flexion has been limited to, at worst, 30 degrees on the right and 35 degrees on the left.  See January 2011 VA examination report.  This represents at least some loss motion in plantar flexion as normal plantar flexion is 45 degrees.  The April 2017 VA examiner further noted that ankle instability or dislocation was suspected.  Moreover, the Veteran has competently and credibly described significant functional limitations and pain.  With regard to such complaints of pain, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Given that the Veteran appears to have moderate to marked limited motion of the ankle with pain and instability, the Board finds that the overall disability picture more closely approximates marked right and left ankle disabilities and warrants separate 20 percent ratings during the rating period beginning January 3, 2011.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  A 20 percent rating is the highest disability rating possible under Diagnostic Code 5271.
 
The Board has considered other potentially applicable Diagnostic Codes. The maximum evaluation available under Diagnostic Codes 5272 through 5274 is 20 percent. Therefore, they are not more favorable to the Veteran.

The only other applicable diagnostic code that could provide for a disability rating in excess of 20 percent is Diagnostic Code 5271 which contemplates ankle ankylosis.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) defining ankylosis as fixation of a joint in a particular position.  Given the ranges of motion found by the various examiners, the Board finds that that the Veteran does not have ankylosis as he exhibits some motion in the ankles.  Additionally, the April 2017 VA examiner specifically found no right or left ankle ankylosis.  Additionally, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84- 5 (1997).  Thus, no higher rating is available due to functional loss.  The Veteran has also been granted a separate rating for bilateral plantar fasciitis. 

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of 20 percent disability ratings for the right and left ankle disability beginning January 3, 2011.  The Board finds no provision upon which to assign a greater or separate rating.

Laws and Analysis for GERD Disability

The Veteran also maintains that his GERD disability with hiatal hernia is more severe than what is contemplated by the currently assigned noncompensable and 10 percent ratings.  

The Veteran is in receipt of a staged rating for GERD with hiatal hernia under Diagnostic Code 7399-7346.  38 C.F.R. § 4.114.

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's GERD with hiatal hernia, has been manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn), reflux, regurgitation, and substernal pain; but has not been productive of considerable impairment of health.

In his September 2008 claim for an increased disability rating, the Veteran reported that, despite the use of medication, he experienced persistent symptoms of heart burn, regurgitation, and burning in his esophagus.  He also noted that he loss of sleep due to his GERD disability and "other acute symptoms."  These were noted to occur at least weekly.  

The Veteran was afforded a VA general examination report in January 2009.  During the evaluation, the Veteran reported having flare-ups of his GERD disability about twice a week.  The Veteran indicated that the use of Prilosec was not helpful.  Hematemesis, melena, dysphagia were denied.  The Veteran did have increasing epigastric burning and increasing acid taste in the throat.  He stated that the burning feels like "my whole throat is on fire."  Upon physical examination, the examiner indicated that there was "very definite mid epigastric tenderness."  There was also a minimal foul odor from the throat compatible with acid reflux.  

In a June 10, 2014 statement, the Veteran indicated that he had acid reflux disease for years.  He reported experiencing persistent (often 2-3 times weekly) recurrent epigastric distress with heartburn and regurgitation.  

The Veteran was afforded another VA examination in April 2017.  A diagnosis of GERD was confirmed and the Veteran indicated that he treated his condition with Nexium daily and Zantac in the evening.  The Veteran reported that, despite this treatment, he continued to have approximately weekly bouts of acid regurgitation with burning sensation into the throat resulting in coughing and expelling acid.   
Current symptoms were noted to include persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, and substernal pain.  The examiner also noted that the Veteran denied bright red blood with bowel movements and he denied black tarry stools or known melena or hematochezia.  It was further indicated that the Veteran was able to maintain his weight and there had been no periods of hospitalization or true incapacitation as a result of the GERD with hiatal hernia condition.

The evidence of record, lay and medical, shows that for the rating period prior to June 10, 2014, the Veteran had diagnosed GERD with hiatal hernia, which results in recurrent epigastric distress with symptoms of pyrosis, reflux, and regurgitation.  The January 2009 VA examiner indicated that the Veteran had epigastric burning and increasing acid taste in the throat.  Upon physical examination, the examiner indicated that there was "very definite mid epigastric tenderness."  There was also a minimal foul odor from the throat compatible with acid reflux.  The Board finds that the Veteran's epigastric tenderness and odor consistent with acid reflux is reasonably consistent with pyrosis and regurgitation.  Further, prior to June 10, 2014, the Veteran reported experiencing persistent symptoms of heart burn, regurgitation, and burning in his esophagus.  For these reasons, the Board finds that, for the rating period prior to June 10, 2014, a 10 percent evaluation is warranted as the Veteran had at least two of the symptoms of a 30 percent evaluation with less severity under Diagnostic Code 7346.

The Board finds, however, that for the entire rating period on appeal the criteria for a higher 30 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period as the Veteran's GERD with hiatal hernia is not shown to be productive of considerable impairment of health at any time during the appeal period.  See 38 C.F.R. § 4.114.  As noted by the April 2017 VA examiner, the Veteran denied bright red blood with bowel movements and he denied black tarry stools or known melena or hematochezia.  It was further indicated that the Veteran was able to maintain his weight and there had been no periods of hospitalization or true incapacitation as a result of the GERD with hiatal hernia condition.

For these reasons, the Board finds that the weight of the evidence does not establish considerable impairment of health due to the service-connected GERD with hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  

In summary, the Board finds that the criteria for a 10 percent evaluation prior to June 10, 2014, are met; however a rating in excess of 10 percent for GERD with hiatal hernia have not been met at any time during the appeal period.

ORDER

For the rating period prior to January 3, 2011, a 10 percent rating, but no higher for the left knee disability is granted.  

For the rating period beginning January 3, 2011, a rating in excess of 10 percent for the left knee disability is denied.  

For the rating period prior to April 10, 2017, a 10 percent rating, but no higher for the right knee disability is granted.  

For the rating period beginning April 10, 2017, a rating in excess of 10 percent for the right knee disability is denied.  

For the rating period prior to January 3, 2011, a 10 percent rating, but no higher, for the right ankle disability is granted.

For the rating period beginning January 3, 2011, a 20 percent rating, but no higher, for the right ankle disability is granted.

For the rating period prior to January 3, 2011, a 10 percent rating, but no higher, for the left ankle disability is granted.

For the rating period beginning January 3, 2011, a 20 percent rating, but no higher, for the left ankle disability is granted.

For the rating period prior to June 10, 2014, a 10 percent rating, but no higher, for GERD is granted.

For the rating period beginning June 10, 2014, a rating in excess of 10 percent rating for GERD with hiatal hernia is denied.


REMAND

During the April 2017 VA examination, the Veteran informed the examiner that he was unemployed.  However, the circumstances (including the date) of the Veteran's unemployment were not provided.  Further, the April 2017 VA examiner noted that the Veteran's bilateral knee and ankle disabilities impacted his ability to work in that the Veteran's knee disabilities would "likely inhibits activities requiring kneeling or prolonged walking."

The Veteran is currently in receipt of a 100 percent combined disability rating effective July 20, 2009.  Regarding the rating period on appeal from September 17, 2008 (date of increased rating claims) to July 19, 2009, the Veteran is currently in receipt of a 90 percent combined rating (including the ratings assigned by the Board herein).  

The Board notes that the assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) (2012) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.
Accordingly, the issue of a TDIU and SMC may be relevant for the entire rating period on appeal.  

To date, the Veteran has not been provided with a notice requirement for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU.  Further, given the vast amount of service-connected disabilities, the Board finds that a medical opinion would be helpful in adjudicating the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Then, schedule the Veteran for an examination in connection with his claim for a TDIU.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale.  The examiner is asked to:

(a)  Provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities. 

(b)  Obtain from the Veteran a full and current employment history.  The examiner should also review the relevant evidence in the claims file, to include any prior VA examinations. 

(c)  Consider the Veteran's education, special training, and previous work experience, but not his age or the effect of any non-service-connected disabilities. 

A rationale should be given for any opinion rendered.

3.  Then, adjudicate the TDIU claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


